





CITATION:
R. v. Dhillo, 2011
          ONCA 63



DATE: 20110121



DOCKET: C50669



COURT OF APPEAL FOR ONTARIO



Rosenberg, Goudge and Armstrong JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Pappu Dhillo



Appellant



Vincenzo Rondinelli, for the appellant



Emile Carrington, for the respondent



Heard and released orally: January 17, 2011



On appeal from the conviction
          entered by Justice J. Daley of the Superior Court of Justice on February 3,
          2009.



ENDORSEMENT



[1]

The appellant raises two grounds of appeal.  The first is that the trial
    judge misapprehended the evidence as to when the appellant knew the complainant
    was alleging he had assaulted her.  The transcript is somewhat confusing but
    the trial judge had the advantage, which we do not, of having seen the witness
    and we cannot say that the trial judges interpretation of the appellants
    evidence on this point is unreasonable.  In any event, this was just one of
    some six reasons the trial judge gave for rejecting the appellants evidence
    and was not essential to the finding of guilt.

[2]

The second ground of appeal concerns the trial judges failure to deal
    with all of the evidence touching on the recent fabrication issue.  However,
    the trial judge primarily relied upon the evidence of the social worker.  She
    was an independent witness whose evidence on this issue was absolutely clear
    and conclusively established that the complainant had complained at least about
    the most serious assault well before the divorce papers were served.

[3]

Accordingly, the appeal from conviction is dismissed.

M.
    Rosenberg J.A.

S.T.
    Goudge J.A.

Robert
    P. Armstrong J.A.


